Case 18-13484-KHK        Doc 18   Filed 12/05/18 Entered 12/05/18 16:36:31              Desc Main
                                  Document     Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT

                                            FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                   Chapter 13
     SAMUEL OHENE NYARKO
                                                   Case No. 18-13484-KHK

                           Debtor

                             MOTION TO DISMISS,
                        NOTICE OF MOTION TO DISMISS
                                   AND
                NOTICE OF SCHEDULED HEARING ON THIS MOTION

     Thomas P. Gorman, Chapter 13 Trustee, has filed this motion to dismiss your Chapter
     13 case. The cause for this motion is as follows:
            Pursuant to 11 U.S.C. §1307(c) & §1307(c)(1) - Good Faith & Unreasonable
            Delay -
                1) This is Debtor's fifth case in just over six years, and his fourth case since
                    receiving a Chapter 7 discharge. His prior cases are as follows:
                         12-14904-RGM Samuel Ohene Nyarko Case type: bk
                            Chapter: 7
                            Date filed: 08/10/2012 Debtor discharged: 12/05/2012
                         14-10670-RGM Samuel Ohene Nyarko Case type: bk
                            Chapter: 13
                            Date filed: 02/26/2014 Debtor dismissed: 05/15/2015- failure
                            to make Plan payments
                         16-14103-KHK Samuel O Nyarko Case type: bk Chapter:
                            13 Asset:
                            Date filed: 12/02/2016 Debtor dismissed: 05/22/2017- no mod
                            plan filed after conf denied
                         17-12684-KHK Samuel Ohene Nyarko Case type: bk
                            Chapter: 13
                            Date filed: 08/04/2017 Debtor dismissed: 10/05/2017-failure to
                            make Plan payments
            In this case, Debtor again proposes to retain investment properties. It's obvious
            from the outcome of his prior Chapter 13's that this is unrealistic.
                2) Debtor has not filed 2017 tax returns.
Case 18-13484-KHK       Doc 18 Filed 12/05/18 Entered 12/05/18 16:36:31                 Desc Main
                              Document      Page 2 of 3
     Notice and Motion to Dismiss
     Samuel Ohene Nyarko, Case #18-13484-KHK

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the motion, or if you
     want the court to consider your views on the motion, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before five business days prior to the scheduled hearing.
            You must mail a copy to the persons listed below.

     Attend the hearing to be held on January 3, 2019 at 9:30 a.m., in Courtroom III on
     the 3rd floor, United States Bankruptcy Court, 200 South Washington Street,
     Alexandria, VA 22314. If no timely response has been filed opposing the relief
     requested, the court may grant the relief without holding a hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste.400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314

            If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion and may enter an order granting that relief.

     Date: _December 5, 2018_____                         __/s/ Thomas P. Gorman______
                                                          Thomas P. Gorman
                                                          Chapter 13 Trustee
                                                          300 N. Washington Street, #400
                                                          Alexandria, VA 22314
                                                          (703) 836-2226
                                                          VSB 26421
Case 18-13484-KHK      Doc 18  Filed 12/05/18 Entered 12/05/18 16:36:31             Desc Main
                              Document      Page 3 of 3
     Notice and Motion to Dismiss
     Samuel Ohene Nyarko, Case #18-13484-KHK

                                CERTIFICATE OF SERVICE

     I hereby certify that I have this 5th day of December, 2018, served via ECF to
     authorized users or mailed a true copy of the foregoing Motion to Dismiss, Notice of
     Motion and Notice of Hearing to the following parties.

     Samuel Ohene Nyarko                         Steven B. Ramsdell, Esq.
     Chapter 13 Debtor                           Attorney for Debtor
     4325 Upland Dr.                             300 N. Washington St. Ste. 310
     Alexandria, VA 22310-1329                   Alexandria, VA 22314

                                                         __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman
